Name: Commission Regulation (EEC) No 3044/90 of 22 October 1990 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product
 Date Published: nan

 24.10.1990 EN Official Journal of the European Communities L 292/5 COMMISSION REGULATION (EEC) No 3044/90 of 22 October 1990 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 2943/90 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee as regards product Nos 1 to 3 in the annexed table, Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its chairman, as regards product No 4 in the annexed table, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1990. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 281, 12. 10. 1990, p. 22. ANNEX Description of goods Classification CN code Reasons (1) (2) (3) 1. A tomato based food preparation containing low quantities of visible pieces of tomatoes and of mushrooms, glucose syrup, vegetable oil, herbs and spices. The product is in the form of a sauce and is packaged for retail sale. 2103 20 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 2103 and 2103 20 00. Because the product is presented as a sauce containing a low quantity of visible pieces of tomatoes and of mushrooms, it cannot be regarded as prepared vegetables of Chapter 20 of the CN (see HS explanatory notes, heading 21.03 A, 2nd paragraph) 2. Product consisting of a mixture of milled whole maize and of residues from the extraction of oil by compression of maize germ obtained by dry processing. The mixture displays the following features on analysis:  starch ... 44,9 % by weight of the dry product  fats ... 4,9 % by weight of the dry product  proteins ... 16,8 % by weight of the dry product (nitrogen content Ã  6,25). The starch and protein content has been determined using the methods set out in Commission Directive 72/199/EEC of 27 April 1972, Annex I (1) and (2) (OJ No L 123, 29. 5. 1972 p. 6). The fat and moisture content, has been determined using the methods set out in Commission Directive 71/393/EEC of 18 November 1971, Annex: Section 4 (method A) and Section 1, respectively. (OJ No L 279, 20. 12. 1971, p. 7) 2309 90 51 Classification is determined by General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of codes 2309, 2309 90 and 2309 90 51. 3. Product consisting of a mixture of milled whole maize and of residues from the extraction of oil by compression of maize germ obtained by wet processing. The mixture displays the following features on analysis:  starch ... 42,7 % by weight of the dry product  fats ... 4,9 % by weight of the dry product  proteins ... 13,5 % by weight of the dry product (nitrogen content x 6,5). The starch and protein content has been determined using the methods set out in Commission Directive 72/199/EEC of 27 April 1972, Annex I (1) and (2) (OJ No L 123, 29. 5. 1972 p. 6). The fat and moisture content, has been determined using the methods set out in Commission Directive 71/393/EEC of 18 November 1971, Annex: Section 4 (method A) and Section 1, respectively. (OJ No L 279, 20. 12. 1971, p. 7) 2309 90 51 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 2309, 2309 90 and 2309 90 51. 4. Product consisting of a mixture of maize husk and of residues from the extraction of oil by solvents of maize germ obtained by dry processing. The mixture displays the following features on analysis:  starch ... 44,8 % by weight of the dry product  fats ... 4,2 % by weight of the dry product  proteins .... 13,4 % by weight of the dry product (nitrogen content Ã  6,5). The starch and protein content has been determined using the methods set out in Commission Directive 72/199/EEC of 27 April 1972, Annex I (1) and (2) (OJ No L 123, 29. 5. 1972 p. 6). The fat and moisture content, has been determined using the methods set out in Commission Directive 71/393/EEC of 18 November 1971, Annex: Section 4 (method A) and Section 1, respectively. (OJ No L 279, 20. 12. 1971, p. 7) 2309 90 51 Classification is determined by General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of codes 2309, 2309 90 and 2309 90 51.